Citation Nr: 1518393	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE
Whether new and material evidence has been received to reopen a claim for entitlement to service connection for type II diabetes mellitus, and if so, whether entitlement to service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Video Conference hearing before the undersigned in March 2015.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied service connection for glucose intolerance; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the April 2008 rating decision is final.
 
2.  The evidence received since the April 2008 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim of service connection diabetes mellitus, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  The evidence of record is at least in relative equipoise as to whether the Veteran's type II diabetes mellitus was manifested to a compensable degree within the one-year following the Veteran's discharge from service.






CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying the Veteran's claim of entitlement to service connection for glucose intolerance is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received, and the claim for service connection for type II diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In April 2008, the RO denied service connection for glucose intolerance because while the medical evidence showed that the Veteran was diagnosed with type II diabetes mellitus after service, the medical evidence failed to show that the disability had onset in service or became or manifest within one year of discharge.  At the time of the rating decision, the evidence of record consisted of service treatment records and treatment records from Maxwell Air Force Base, and a VA examination report which did not etiologically link diabetes to service.

The Veteran was notified of the decision and of his procedural rights by letter in April 2008.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the April 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  
A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Veteran submitted a request to reopen his claim in February 2010.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the April 2008 rating decision includes a February 2011 medical statement from the Veteran's VA treating physician, who noted that laboratory findings in March 2006 were indicative of pre-diabetes, which was subsequently diagnosed in October 2006, along with VA treatment records that show continued treatment for diabetes mellitus, and a transcript from the March 2015 Board hearing wherein the Veteran asserted that his diabetes mellitus manifested within one year of discharge from active duty.  This evidence is new, as it was not part of the record at the time of the April 2008 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides an indication that the Veteran's diabetes mellitus may have had its onset within the one-year presumptive period after discharge from military service.  Therefore, the evidence is new and material, and the claim is reopened.

Service Connection

The Veteran seeks service connection for type II diabetes mellitus.  Essentially he claims that testing in service revealed that his blood sugar levels were elevated.  He asserts that diabetes is a progressive disease which in his case started with glucose intolerance (pre-diabetes), noted within months of service discharge, and eventually developed into diabetes.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus become manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The post-service treatment records document a diagnosis of type II diabetes mellitus.  Accordingly, the first element of service connection, a current disability, has been met.  Thus, the remaining question before the Board is whether the currently diagnosed type II diabetes mellitus is related to his service.  

Service treatment records do not contain a diagnosis of diabetes.  However, a January 2005 VA examination report noted an elevated blood sugar level of 114.  Repeat testing the following month revealed normal results with blood sugar at 100.  A post-service March 2006 laboratory report recorded high glucose levels, to include fasting glucose at 120, 164, 183, and 166.  Laboratory reports dated July 2006 and January 2007 reported normal HGB A1C.  Laboratory reports dated in October 2006 reported high HGB A1C.  An October 2007 clinical treatment record shows that the Veteran was diagnosed with diabetes mellitus a year earlier.  It was also noted that he had previously been prescribed medication to control his glucose levels.  

A VA examiner in March 2008 diagnosed non-insulin dependent diabetes, Type II, and opined that it was less likely as not that the Veteran's marginal increase in blood sugar was related to his current diagnosis of diabetes.  In support of the opinion, the examiner noted the Veteran's history of elevated glucose levels, to include in 2005, as well as the fact that the service treatment records did not show a diagnosis of diabetes.  

In a medical report in February 2011, the Veteran's treating VA physician confirmed that the Veteran was initially diagnosed with diabetes mellitus in October 2006.  However, the physician noted that prior to the date of diagnosis, the Veteran's glucose testing was consistent with glucose intolerance/pre-diabetes, which was diagnosed and treated as of March 2006, based on laboratory findings in February 2006.  Accordingly, as of March 2006 the Veteran was pre-diabetic.  

The opinions from the March 2008 VA examiner and the VA treating physician in 2011 are both of probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).  The Board finds that the evidence is at least in equipoise regarding whether the glucose intolerance that the Veteran exhibited within a year of service discharge was an early manifestation that preceded the currently diagnosed diabetes mellitus.  As such, the Board finds it as likely as not that the Veteran's diabetes became manifest to a compensable degree within one year of service discharge in April 2005.  Accordingly, presumptive service connection for type II diabetes mellitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In sum, the Board finds the probative evidence to be in equipoise, and concludes that it is conceivable that the Veteran's pre-diabetes, documented within the one year presumptive period after service discharge, was an early manifestation of his diabetes, initially diagnosed approximately a year and six months after discharge from service.  Thus, after resolving all doubt in the Veteran's favor, the Board finds that service connection for type II diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim for service connection for type II diabetes mellitus is reopened.

Entitlement to service connection for type II diabetes mellitus is granted.







____________________________________________
S. HENEKS 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


